      Case 1:21-cv-02261-STV Document 1-2 Filed 08/20/21 USDC Colorado Page 1 of 5


                                                                                           Exhibit A


 DISTRICT COURT, COUNTY OF DENVER, STATE OF
 COLORADO
 1437 Bannock Street                                           DATE FILED: July 19, 2021 12:43 PM
                                                               FILING II: 71A98B7E1831C
_]?enver, CO 80202                                             f"'A'sP NTTM:BER: 2021CV32257


 Plaintiff(s): LOUIS BELL

 v.
                                                                           oCOURT USE ONLY cr
 Defendant(s): WALMART INC.
....------,,--,~ - - - ~- - - - - ~ - - -·-----------i Case Number:
 Attorneys for Plaintiff
 FLESCH & BECK LAW
 Kevin Flesch, #27278
                                                                          Division:
 333 W. Hampden Avenue, Suite 710
 Englewood, CO 80110-2335
 Phone: (303) 806-8886
 Fax: (303) 806-8882
 Email: kevinflesch@fleschlawfirm.com

                             COMPLAINT AND JURY DEMAND


COMES NOW the Plaintiff, Louis Bell (hereafter "Plaintiff'') by and through his undersigned
counsel, Kevin Flesch of .Flesch & Beck Law, for his complaint against Walmart Inc. (hereafter
"Defendant''), and in support states and alleges as follows:

                                  NATURE OF THE ACTION

           1.    Plaintiff brings this action for damages pursuant to the Colorado
                 Premises Liability Act and the Defendant's negligent conduct.

                                  JURISDICTION AND VENUE

           2.    Plaintiff hereby incorporates by reference all allegations contained in
                 paragraph 1 above as though fully set forth herein.

           3.    At all times, relevant h<;:~reto, Plaintiff was a resident of Colorado.

           4.    Upon information and belief1 the Defondant is a foreign corporation
                 principally locab;~d in Bentonville, AR and conducting business and
                 operating retail stores within the State of Colorado.
Case 1:21-cv-02261-STV Document 1-2 Filed 08/20/21 USDC Colorado Page 2 of 5




     5.    This court has jurisdiction over this action as pursuant to C. RS. § 13-1-
           124.

     6,    Venue is proper under C.R.C.P. 98(c) because the venue where the
           service can be had on the Defendant is in Arapahoe County, State of
           Colorado.

                            GENERAL ALLEGATIONS

     7.    Plaintiff hereby incorporates by reference all allegations contained in
           paragraph 1-6 above as though fully set forth herein.

     8.    On October 21, 2020, Mr. Bell and his daughter, Bridget entered the
           Wal-Matt Superstore located at 1510 W Main St., Sterling, CO 80751 to
           purchase some worms, hooks, and weighs for fishing.

     9.    As Mr. Bell entered the sporting good area to pu.rchase worms, hooks,
           and weighs, he turned onto the aisle and his feet suddenly her feet
           came out from underneath him, violently throwing him forward onto
           the cement tiled floor, with Mr. Bell ultimately landing on his left knee
           and left elbow.

     10.   After a few moments when Mr. Bell was finally able to gain his
           composure, he noticed that he had fallen on a dear liquid, that
           appeared to be water on th(~ floor.

     11.   As Mr. Bell la.id on the cement tile floor, a male manager finally
           presented and called for help for other employees. A store manager
           and employees had to lift Mr. Bell off the floor and onto his feet, as Mr.
           Bell could not stand on his own.

     12.   The store manager advisE~d Mr. Bell that the robot that they use to
           clean the floors may have left water behind on the floor.

     13.   Upon informatior1 and belief, no measures were taken to dean up,
           remove, or otherwise mitigate the water on the flooring at the store.

     14.   Upon information and belief, no warning signs or other caution signs
           were present at the location of the fall.

     15.   The Defendant felt immediate pain because of the incident and
           sustained serious injuries.

                                          2
Case 1:21-cv-02261-STV Document 1-2 Filed 08/20/21 USDC Colorado Page 3 of 5




      16.   Plaintiffs injuries were the direct and proximate result of the
            negligence and carelessness of the Defendant and its
            agents/ employees.

     17.    At all times relevant to Plaintiff's claim, Defendant was in possession
            of the property, was legally responsible for the activities conducted or
            circumstances existing on said property and was therefore a
            "landowner" as defined in C.R.S. § 13-21-115(1).

     18.    Plaintiff was at the property for business and was therefore an
            "invitee".

     19.    Plaintiff has incurred substantial medical costs for treatment due to the
            incident. TI1e Plaintiff continues to suffer serious and ongoing pain
            from the incident.

     20.    Plaintiff anticipates needing additional medical care in the future
            resulting from the fall.

                               FIRST CLAIM FOR RELIEF
                        (Negligence Pursuant to Premises Liability)

     2L     Plaintiff incorporates herein all allegations contained in paragraphs 1-20 by
            reference.

     22.    Defendant as the landowner and maintainer of the property was
            legally responsible for the activities conducted or circumstances
            existing on the property.

     23.    Defendant had a legal duty to Plaintiff to be aware of the conditions
            and circumstances that existed on the property and to ensure that the
            property was safe for patrons.

     24.    Defendant acted carelessly and negligently by not maintaining and
            managing the property, to include the proper mitigation of wet and icy
            concrete surfaces, the proper placement of ice melt or sand, and for
            failing to warn of dangerous condition that existed on the property.

     25.    Defendant knew or should have known of the dangerous wet, icy, and
            unsafe surfaces at the property and that injury would result if left
            unmaintained.


                                          3
Case 1:21-cv-02261-STV Document 1-2 Filed 08/20/21 USDC Colorado Page 4 of 5




     26.       Defendant failed to use reasonable care to protect against the danger
               on the property.

     27,       Defendant's negligence was the direct and proximate cause of
               Plaintiffs injuries.

     28.       Plaintiff has sustained continuing physical and emotional injuries and
               substantial medical costs related to his injuries resulting from the
               Defendant's actions or inaction.

     29.      As a direct and proximate result of the negligent and tortuous conduct
              of the Defendant, Plaintiff suffered injuries and damages, from the
              accident, as follows:

              a. Cost for m1-:1dical treatment, past and future.

              b. Mental anguish and duress during and after the accident.

              c. Physical pain and suffering during and after the accident.

              d. Loss of enjoyment of life,

              e. Attorney fees and costs.

                                 PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays the Court as follows:

           A That this Court enter a judgment against the Defendant concerning all
             claims for relief contained herein, and for the Plaintiff in an amount to
             be determined at trial.

           B. Damages caused by the accident to include, but not limited to: past
              and future medical costs for treatment/ mental anguish and duress
              during and after the accident, physical pain and suffering during and
              after the accident and loss of enjoyment of life.

        C. TI1at Plaintiff be awarded costs, expert witness fees, reasonable
           attorney's fees1 pre- and post-judgment interest, and other appropriate
              and necessary costs of maintaining this action.

        D. Any further relief as this Court deems just and proper.


                                              4
Case 1:21-cv-02261-STV Document 1-2 Filed 08/20/21 USDC Colorado Page 5 of 5




              PLAINTIFF DEMANDS A TRIAL TO A JURY OF SIX (6)
                 ON ALL ISSUES RAISED IN THE PLEADINGS

         Respectfully submitted this 19th day of July 2021.

                             FLESCH & BECK LAW

                             This document was e-filed pursuant to C.R.C.P. 121. A
                             duly executed original of this document is on file at Flesch
                             & Beck L,.rw and is mmilable upon request.

                             S/ Kevin Flesch
                             Kevin Flesch, #27278
                             Attorney for Plaintiff


  Plaintiff's Address:

  4210 N Fraser Way
  Denver, CO 80239




                                           5
